Citation Nr: 1549482	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from July 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for allergic rhinitis.  An original claim for service connection was received in February 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Allergic Rhinitis 

Diseases of allergic etiology, including allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2015).  

To date, the Veteran has not been afforded a VA examination.  The Secretary's duty to assist shall include providing a medical examination when necessary.  See 
38 U.S.C.A. § 5103A(d) (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is necessary if the evidence of record contains competent evidence that the claimant has a current disability, indicates that the disability or symptoms may be associated with the claimant's service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.

On the June 1963 enlistment examination, the Veteran noted on the report of medical history he had a history of hay fever; therefore, the Board finds that allergic rhinitis was "noted" when the Veteran was examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay person competent to testify to lack of symptoms of difficulty breathing prior to service, continuous symptoms of breathing difficulty after service, and that he was given medication); Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (recognizing a veteran's competence to report continuous symptoms of asthma after service); Jandreau v. Nicholson, 
492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  Oh his February 2009 claim form, the Veteran wrote that the allergic reaction began in 1953 and that he had been treated since 1953.  The Veteran reported that he had allergy problems when he entered service, but was accepted into the Naval Reserves, but was placed on active duty, from which he was medically discharged. 

Service treatment record (treatment entry and separation examination) dated June 10, 1964, and a November 13, 1965 treatment entry, show that the Veteran had been diagnosed with allergic rhinitis since 1951, had been treated with desensitization (allergen immunotherapy) in 1951 (which is 12 years before service entrance), and used daily antihistamines.  The service examiners all assessed that the Veteran's condition was allergic rhinitis, which existed prior to service, having begun in 1951, and that the Veteran had been taking antihistamines daily.  

As the allergic rhinitis was "noted" (noted as "hay fever") at service entrance, the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111.  As the Veteran's pre-existing allergic rhinitis was noted at the time of entry into service in June 1963, service connection for allergic rhinitis may be granted only if it is shown that the allergic rhinitis worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting allergic rhinitis is shown to have increased in severity during active service and, if so, whether the increase was beyond a normal progression.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

The Veteran generally contends that his allergic rhinitis existed prior to service but was aggravated (made permanently worse) in service due to being around dust that was stirred up by helicopters.  He asserts that, because he was discharged because of allergic rhinitis when he previously was found fit for duty, the disability must have worsened during service.  See September 2009 notice of disagreement; September 2013 statement from the Veteran.  

On the question of worsening during service, the service separation history includes additional symptoms than just the "hay fever" reported at service entrance.  At the service entrance report of medical history in June 1963, the Veteran checked the block to indicate he had a prior history of "hay fever."  At the service separation examination of medical history in June 1964, the Veteran checked the blocks to indicate a history of ear, nose, or throat trouble, chronic of frequent colds, sinusitis, and hay fever.  The June 1964 service separation examination report noted "more frequent sore throats due to post-nasal drip" as compared to the June 1963 examination history.  

The Board finds that a medical opinion on the question of whether the preexisting allergic rhinitis permanently worsened during service (beyond any normal progression) would be helpful in deciding this claim for service connection based on aggravation of preexisting disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to allergic rhinitis and related or similar symptoms.  

2.  The AOJ should request the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for allergic rhinitis and all similar symptoms (if treatment records are not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for allergic rhinitis or similar disorder or the appropriate authorizations so the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current allergic rhinitis.  The claims folder should be made available to the examiner.  Based upon a review of all the record (including post-service VA and private treatment records, history from the Veteran, and clinical findings), with respect to any diagnosed disability, the VA examiner should offer the following opinion: 

Is it at least as likely as not that the allergic rhinitis was permanently worsened in severity beyond a normal progression during service?   

In rendering the opinion, the examiner should address the following:
A. The severity of the disorder prior to service and at service entrance in June 1963, including the diagnosis and treatment since 1951 and desensitization therapy in 1951. 
B. A comparison of the June 1963 history of "hay fever" with the June 1964 history of ear, nose, or throat trouble, chronic of frequent colds, sinusitis, and hay fever.  
C.  The role of in-service exposure to dust stirred up by helicopters.
D. Discharge from service due to allergic rhinitis. 

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.  For diseases of an allergic etiology, an increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Nonetheless, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  

2.  Then, readjudicate the claim.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




